DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Brocklin et al. (US 2019/0047281 A1, hereinafter “Van Brocklin ‘281”) in view of Van Brocklin et al. (US 2016/0067963 A1, hereinafter “Van Brocklin ‘963”).
Regarding claims 1 and 9:
	Van Brocklin et al. ‘281 disclose a liquid discharge apparatus (Fig. 16) comprising:	
	a head (“printhead”) including a piezoelectric element (actuating element 50) and a pressure chamber (“actuating chamber”) configured to discharge liquid (paragraphs 37-40); and
	a switching device (at least elements 10-40) configured to select application or non-application of a drive voltage waveform (“common drive waveform”) to the piezoelectric element (paragraph 66 & Fig. 4),
	wherein the drive voltage waveform includes:
a discharge waveform (sub drop pulses) to pressurize and discharge the liquid in the pressure chamber (paragraph 58 & Fig. 2, 4),
wherein the switching device includes:
		a switch (cold drive switch 30) configured to be turned on in a falling waveform element of the discharge waveform (Fig. 4); and
		a diode (of passive cold switch bypass 40) connected in parallel with the switch in a direction opposite to the falling waveform element of the discharge waveform (paragraph 49 & Fig. 3).
	Van Brocklin et al. ‘281 do not expressly disclose that the drive voltage waveform also includes a damping waveform.
However, Van Brocklin et al. ‘963 disclose a liquid discharge apparatus that utilizes a drive voltage waveform (“common drive waveform”) including:
a discharge waveform (an “ejection level pulse”) to pressurize and discharge the liquid in the pressure chamber (paragraph 103 & Fig. 17); and
 a damping waveform (“damping pulse”) to suppress residual vibration in the pressure chamber and reduce residual energy for the next pixel comprising a switching device (switch 32) configured to select application or non-application of a drive voltage waveform (“common drive waveform”) to the piezoelectric element (paragraph 59),
wherein the damping waveform is disposed after the discharge waveform in time series (Fig. 17).
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to apply to the switching device of Van Brocklin et al.’ 281, a drive voltage waveform having both a discharge waveform and a damping waveform, as taught by Van Brocklin et al. ‘963, for the purpose of reducing residual energy for the next pixel.  Because Van Brocklin et al. teach using the passive switching, it would have been obvious to configure the switching device to also turn on during a falling waveform element of the damping waveform.
Regarding claim 2:
	Van Brocklin et al. ‘281’s modified apparatus comprises all the limitations of claim 1, and Van Brocklin et al. ‘281 also disclose that the switch is configured to be turned off in a rising waveform element of the discharge waveform (Fig. 4).
Regarding claim 7:
	Van Brocklin et al. ‘281’s modified apparatus comprises all the limitations of claim 1, Van Brocklin et al. ‘281 also disclose that the switching device includes another switch (hot drive switch 10) connected in series to a parallel circuit of the switch and the diode (Fig. 3), and
	wherein the switch is configured to be turned off when a potential higher than at least a reference potential of the drive voltage waveform is applied (Fig. 4).
Regarding claim 8:
	Van Brocklin et al. ‘281’s modified apparatus comprises all the limitations of claim 1, and Van Brocklin et al. ‘281 also disclose that the another switch is configured to be turned on and off (“hot switch periods”) in accordance with a size of a droplet to be discharged (paragraphs 61-65).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (JP 2011-110935A) in view of Takano et al. (US 2013/0033534 A1).
Regarding claim 3:
	Oshima et al. disclose a liquid discharge apparatus comprising:	
	a head (24) including a piezoelectric element (204) and a pressure chamber (202) configured to discharge liquid (Figs. 1-2); and
	a switching device (gate unit 300) configured to select application or non-application of a drive voltage waveform (Fig. 7) to the piezoelectric element (paragraphs 37, 54),
	wherein the drive voltage waveform includes: a discharge waveform to pressurize and discharge the liquid in the pressure chamber (paragraph 29 & Figs. 3, 5); and
wherein the switching device includes:
		a switch (gate element A) configured to be turned on in a rising waveform element of the discharge waveform (paragraph 58 & Fig. 7); and
		a diode (diode Db) connected in parallel with the switch in a direction opposite to the rising waveform element of the discharge waveform (paragraph 59 & Fig. 7).
	Oshima et al. do not expressly disclose that the drive voltage waveform includes a damping waveform that suppress residual vibration in the pressure chamber.
	However, Takano et al. disclose a drive voltage waveform (Fig. 7) that is useful for discharging low viscosity ink droplets (paragraph 56), the drive voltage waveform comprising a discharge waveform (discharging pulse section P2) and a damping waveform (vibration control pulse section P3) that suppresses residual vibration in the pressure chamber (paragraph 56), the damping waveform being disposed after the discharge waveform in time series (Fig. 7).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize Takano et al.’s drive voltage waveform with Oshima et al. apparatus, so as to enable low viscosity ink discharge.  In doing so, Oshima et al.’s switch would be fully configure to turned on during rising waveform elements, including those in the discharge waveform and the damping waveform.
Regarding claim 4:
	Oshima et al.’s modified apparatus comprises all the limitations of claim 3, and Oshima et al. also disclose that the switch is configured to be turned off in a falling waveform element of the discharge waveform (Fig. 7).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. as modified by Takano et al., as applied to claim 3 above, and further in view of Bird et al. (US 2019/0202199 A1).
Regarding claim 5:
	Oshima et al.’s modified apparatus comprises all the limitations of claim 3, and Oshima et al. also disclose that the switch is configured to be turned off when a potential lower than at least a reference potential (e.g. the intermediate potential) of the drive voltage waveform is applied (Fig. 7).
Oshima et al.’s modified apparatus does not expressly disclose another switch in series to a parallel circuit of the switch and the diode.
	However, Bird et al. disclose a liquid discharge apparatus in which a switching device (606) is configured to allow for testing circuit to not be damaged by drive voltage/currents while a driving waveform is driving a piezoelectric element (paragraph 207), wherein the switch includes a switch (e.g. switch 662) and another switch (switch 660) connected in series to a the switch (Fig. 7a).
Regarding claim 6:
	Oshima et al.’s modified apparatus comprises all the limitations of claim 5, and Bird et al. also disclose that the other switch is configured to be turned on and off in accordance with a size of a droplet to be discharged (paragraphs 196, 202).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853